Exhibit 10.1 ACQUISITION AGREEMENT This Agreement dated as of the 26th day of December, 2007 by and among ARTFEST INTERNATIONAL, INC., a Delaware Corporation, with an address at 27758 Santa Margarita Parkway, Suite 281, Mission Viejo, California, 92691 (“International”), those shareholders of International who are listed on Exhibit “A” (Article “Heading”), which is annexed hereto and made part hereof, (the “International Shareholders”),those shareholders of ART CHANNEL, INC. who are listed on Exhibit “B” (Article “Heading”), which is annexed to, and made a part of, this Agreement (the “Channel Shareholders”), and ART CHANNEL, INC., a Texas Corporation, with an address at 16160 County Road 635, Blue Ridge, Texas, 75424 (“Channel”), which is only a party to this Agreement with respect to Articles “6”, “9”, “11” through “15” and “17” through “21” of this Agreement. WITNESSETH WHEREAS, International desires to acquire all of the shares of Channel; WHEREAS, the Channel Shareholders desire to exchange all of their shares of Channel for twenty-eight million (28,000,000) shares of common stock of International of which eight million (8,000,000) shares will be issued at Closing (the “Closing Issuance”), which is hereinafter defined, and an additional twenty million (20,000,000) shares of common stock (the “Second Issuance”) shall be issued as soon as is practicable after the Closing and International files with the Delaware Secretary of State a Certificate of Amendment to the Certificate of Incorporation increasing the authorized shares to one hundred million shares of common stock and two million (2,000,000) shares of preferred stock (the “Amendment”); -1- WHEREAS, International would not enter into this Agreement with the Channel Shareholders unless Channel agreed to make the representations and warranties set forth in Article “6” of this Agreement; WHEREAS, Channel agrees to make the representations and warranties set forth in Article “6” of this Agreement in order to induce International to enter into this Agreement; WHEREAS, the Channel Shareholders and the Board of Directors of International deem it advisable and in the best interests of each corporation and their respective shareholders that International acquires all of the shares of Channel from the Channel Shareholders in order to advance the long-term business interests of Channel and International; WHEREAS, the Boards of Directors of each of Channel and International have adopted, approved and authorized the execution and delivery of this Agreement to implement the acquisition of all of the shares of Channel by International from the Channel Shareholders in compliance with the provisions of the Texas State Corporate Law and the Delaware General Corporation Law with the result that International shall issue shares of International to the Channel shareholders in exchange for one hundred (100%) percent of the issued and outstanding shares of Channel, and Channel shall thereby become a wholly-owned subsidiary of International; WHEREAS, Channel and International intend that the acquisition of all of the shares of Channel by International from the Channel shareholders will qualify as a tax-free reorganization pursuant to Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended; WHEREAS, the Boards of Directors of Channel and International intend to, and shall, have this Agreement and the transactions with respect to this Agreement approved by the shareholders of Channel and International in accordance with the applicable provisions of the Texas State Corporate Law and the Delaware General Corporation Law; the Channel shareholders shall approve of this Agreement in its entirety, including, but not limited to, Article “6” of this Agreement; -2- WHEREAS, as of the date of this Agreement, International has issued and outstanding twenty eight million one hundred ninety thousand six hundredtwenty nine (28,190,629) shares of common stock, par value $0.00001 (the “International Common Stock”); WHEREAS,on the Closing Date International shall issue eight million (8,000,000)shares of common stock, and shall issue an additional twenty million (20,000,000) shares as soon as it is practicable after the Amendment, of International Common Stock to the Channel Shareholders on a pro rata basis as set forth on Exhibit “B” (Article “3A”), which is annexed to, and made a part of this Agreement, in exchange for all of their shares of common stock of Channel, par value $0.001 per share (the “Channel Common Stock”), after which exchange International shall own one hundred (100%) percent of Channel’s issued and outstanding common stock, and Channel shall thereby become a wholly-owned subsidiary of International. NOW, THEREFORE, in consideration of the mutual covenants of the parties hereinafter set forth, and for good and valuable consideration, receipt of which is hereby acknowledged, IT IS AGREED: 1. Recitals.The parties hereby adopt as part of this Agreement each of the recitals which is set forth above in the WHEREAS clauses, and agree that such recitals shall be binding upon the parties hereto by way of contract and not merely by way of recital or inducement and such WHEREAS clauses are hereby confirmed and ratified as being accurate by each party as to itself, herselfand himself. -3- 2.
